 AMERICAN LIFE AND ACCIDENT INS. CO.OF KENTUCKY529AttorneyAdair's advice,and that, upon Adair's further advice, the RespondentUnion entered upon its campaign solelyfor thepurpose of protecting the workingconditions of the union stations'employees whom the Respondent Union stillrepresents.Furthermore,itappears clear from the evidencethatat no time sinceits loss of the representation election has the Respondent Unionapproached WKRGin an attempt to secure either recognition or a contract,that ithas not attemptedto organize or secure bargaining authorizationsfrom WKRG'semployees,and thatithas taken no steps which could possibly be regarded as showing an interest inresuming its representationofWKRG's employees.Upon the foregoing considerations,the TrialExaminer finds and concludes that:(1)The evidence does not support the allegation of the complaint that theobjector purpose of the Respondent Union'spicketing and advertising campaignwas to force WKRG to recognize or enter into a contractwiththeRespondentUnionas the exclusive bargaining representative of any of its employees.(2)On the contrary,the evidence showsthat, faced with thethreat thatWKRG'snonunion operation would create pressure from the competing unionstations inMobile to lower the local level of working conditions,the RespondentUnion's sole object and motive for its action was to protect its bargaining positionwith these competing union stations by increasing their advertising revenuesthrough a transferofWKRG'sadvertisingand, by thisshowing of advantage inoperating under union conditions,to enable the Respondent Union to preservefor the union stations'employees their existing wages and working conditions.(3)Under theBoard's decisionsin theCurtisBrothersandAlloyManufacturingCompanycases(supra),the evidence does not warrant a finding or conclusion thatthe Respondents or either of them committed an unfairlaborpractice within themeaning of Section8(b) (1) (A) of the Act.Upon thebasis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.WKRG-TV, Inc., an Alabama corporation,isengaged in a business affectingcommerce within the meaning ofthe Act.2.Radio Broadcast Technicians,LocalUnion No. 1264 of the InternationalBrotherhood of Electrical Workers,AFL-CIO,isa labor organization within themeaning of the Act.3.Neither the aforesaid labor organization nor J.C. Burns, its business agent,has engaged in unfair labor practices within the meaning of the Act.[Recommendations omitted from publication.]American Life and Accident Insurance Company of KentuckyandInsurance Agents' International Union,AFL-CIO.CaseNo. 8-CA-1364.April 1, 1959DECISION AND ORDEROn October 15, 1958, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theRespondent filed exceptions to the Intermediate Report, a supportingbrief, and a request for oral argument.'Because in our opinion the record,exceptions,and brief adequately set forth the issuesand positions of the parties,this request is hereby denied.123 NLRB No. 64.508889-60-vol. 12 3-3 5 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications and addi-tions hereinafter indicated.The Respondent contends that the Intermediate Report shouldbe set aside because of bias and prejudice on the part of the TrialExaminer in that he assumed the role of an advocate rather than animpartial hearing officer, cut off lines of inquiry and limited the re-sponses of witnesses, and made gratuitous comments, thereby depriv-ing the Respondent of a fair hearing.Because of the seriousness of the charges leveled against the TrialExaminer, we have carefully scrutinized the record.We are satisfiedthat the Trial Examiner was concerned only with the fulfillment ofthe duty imposed on him by the Board's Rules and Regulations 2 toinquire fully into the facts of the case by questioning witnesses sothat their credibility might be ascertained or their testimony clarifiedand in no respect did he associate himself with the prosecution ofthe case.In the conducting of a hearing the question of whethercertain lines of inquiry or responses of witnesses should be curtailedrestswithin the sound discretion of the Trial Examiner.We findno abuse of that discretion in this case, as the record discloses thatthe particular matters to which the Respondent sought to address it-self were highly speculative in nature and not directly related to thespecific issues being considered.While the Board does not condone some of the language used bythe Trial Examiner during the hearing and believes that certain ofhis comments would better have been left unsaid, it recognizes thatthe remarks were caused to a certain extent by the testimony of Re-spondent's principal witness which was evasive, unresponsive, andcircumlocutory.However, as we have had occasion to note,' we deemit both advisable and prudent that Trial Examiners who are hearingBoard cases refrain from making unnecessary remarks or commentsto the parties.42 Section 102.35"Duties and powers of trial examiners-Itshall be the duty of thetrial examiner to inquire fully into the facts. . .. (f) To regulate the course of thehearing..(j)To call, examine,and cross-examine witnesses and to introduce intothe record documentary and other evidence ; . . .Aerosonic Instrument Corp.,116 NLRB 1502.In this regard, the Board deems it unfortunate that 'he Trial Examiner in discreditingthe testimony of Respondent's vice president,Lampton, made the unnecessary comment in AMERICAN LIFE AND ACCIDENT INS. CO. OF KENTUCKY531We conclude, after a detailed examination of each exception inRespondent's brief with respect to this issue and the record as awhole, that the Respondent's charges against the Trial Examinerare without merit and it was not denied a fair hearing.In addition, our independent analysis of the record convinces usthat the Trial Examiner's unfair labor practice findings-with themodifications hereinafter indicated-which are substantially basedupon admissions of officials and supervisors of the Respondent, un-denied testimony, and reasonable and logical inferences drawn fromall the surrounding circumstances, are warranted by the record.Indeed, if we substituted our own findings and conclusions, as Re-spondent asks, we would, as we do, reach essentially the same resultsas the Trial Examiner.1.We agree with the Trial Examiner that beginning with theLouisvillemeeting in mid-February 1957 the Respondent violatedSection 8 (a) (1) of the Act by the following conduct : (a) by themeans and methods described in the Intermediate Report, informingthe agents that unless they withdrew from the Union their grievancescould not be remedied, thus thinly veiling promises of benefit if theyabandoned their rights under the Act; (b) threatening the agentswith withdrawal of special help; (c) causing to be conducted a pollamong the agents in an effort to obtain their withdrawal from theUnion; (d) sponsoring and sanctioning the circulation of the with-drawal;5 and (e) causing the agents to sign the notice of withdrawalfrom the Union by implying promises of benefit.2.The Trial Examiner found, and we agree, for the reasons indi-cated below, that the Respondent discharged Agents Boston and LaRocca in violation of Section 8 (a) (3) of the Act.his Intermediate Report that he could not place a higher evaluation upon such evidencethan Lampton himself, who had said earlier that "Obviously I am not much of a wit-ness . ..Lampton's remark appears to have been taken out of context. Apparentlythe witness was merely indulging in a gratuitous assumption as to the General Counsel'sreaction to his testimony.However,it is well settled Board practice not to overrule aTrial Examiner's resolutions as to credibility,except where the clear preponderance ofallthe relevant evidence convinces us that the Trial Examiner's resolution was incorrect.Standard Dry Well Products,Inc.,91 NLRB 544, 545,enfd.188 F. 2d 362(C.A. 3) ;Universal Camera Corporationv.N.L.R.B.,340 U.S. 474, 492-497.No such conclusion iswarranted in this case.8The record does not support the Trial Examiner's additional finding that the with-drawal notice was instigated and prepared by the Respondent.Accordingly,we do notadopt this finding.The Trial Examiner erred in granting the General Counsel's motion to strike thetestimony of Respondent's employee Jesse Hudgins,as it was relevant to one of the issuesin this case.The testimony was offered by the Respondent to support its contention thatthe reason for the withdrawal petition's circulation was the receipt of information by theagents that a bargaining unit limited to the Akron office was inappropriate.The Boardhas carefully weighed and considered Hudgins' testimony,and, itherefore,the Respondent'scase has not been prejudiced.However, wefind no merit in the Respondent'spositionand conclude that there is no basis for reversing the Trial Examiner's findings that thecirculation of the withdrawal notice was sponsored and sanctioned by the Respondent. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARD'The Respondent's chief contention advanced for discharging thetwo men is that their work records were poor.6The Respondentclaims, in effect that Boston and La Rocca had unsatisfactory col-lections for the 7-week period from December 31, 1956, to and includ-ing the week of February 11, 1957, and that although the decision todischarge them was based on the work reports for the full 7-weekperiod, their poor performance in the final week, that of February 11,was the culminating factor leading to their termination.However,Respondent has presented records for only 6 of the 7 weeks, i.e., theb weeks during the month of January and the week of February11, 1957, omitting the week of February 4, 1957.Moreover, in our-opinion the records which it has placed in evidence do not supportits contention.Examination of the 6 weeks' records which Respondent contendsit used reveals the following :First, with respect to the month of January, Boston and La Rocca,on the four criteria there set forth-collections, arrears, increases,and advances-had better work records than Steiner and Laudermilkon three of the four. Further, on three of the four criteria, three ormore agents had poorer records than Boston , and four or moreagents had poorer records than La Rocca.$Moreover, it is notedthat the January records do not contain information concerning therecords of seven agents who were employed at that time.Accord-ingly, the positions of La Rocca and Boston in January 1957 relateto only 14 men rather than 21, and their actual standing cannot besaid to be conclusively established. Indeed, it could be much higherthan indicated by these comparisons.Looking next to the week of February 11, 1957, which was theweek of the Louisville meeting, when all the men lost at least a dayand a half's work, we find that only three criteria have been setforth in the Respondent's exhibit-collections, arrears, and voucherreserves.On these three, Boston and La Rocca had better recordsthan Agent O'Neil in two of the three. In only one is Boston sec-ond from the bottom-in the other two he is no less than fourth from0In the work records of the insurance agents certain terms are used, which are definedas follows : "Debit" is a geographic area in which an agent's accounts are located ; "Sizeof Debit" is the amount which a debit will yield in terms of dollars ; "Percentage ofCollection" is the amount collected in a debit during a given period, translated into apercentage figure ; "Increase"is the amount of growth of the debit,in dollars, over aprevious period ; "Percentage of Arrears" is the resultant figure arrived at by dividingthe total dollar volume of premiums that are unpaid by the size of the debit ; "Percentageof Advances" is the resultant figure arrived at by dividing the total dollar volume ofpremiums that are paid in advance of their due date by the size of the debit ; and "Per-centage of Balance" is the amount of the total income that is allocated by the companyfor reserve,home office expense, etc.'In the fourth criterion, Boston is second from the bottom and Steiner is lowest.S In the fourth criterion, La Rocca was third from the bottom, with Steiner one of thetwo lower men. AMERICAN LIFE AND ACCIDENT INS. Co. OF KENTUCKY533the bottom; in only one is La Rocca second from the bottom-in theother two he is no less than fifth from the bottom. It is thus clearthat although Boston and La Rocca do not have the best workrecords for this week, upon which Respondent places so much em-phasis, their performance was superior to other agents.Moreover, in our opinion the Respondent's asserted reliance onthe week of February 11 is unconvincing, since its records indicatethat the performance of its agents varies considerably from week toweek and from month to month. In view of this fluctuation, if Re-spondent had been motivated solely by normal business considera-tions, it would have awaited the reports covering at least the entiremonth of February to determine whether any particular agents, andspecifically agents with a prior good record, as indicated below, werenotmeeting desirable standards.Examination of the Februaryrecords, which are also in evidence, reveals that : La Rocca was atthe top of the list of 21 agents in his percentage of collections andBoston was seventh from the top; in advances and in percentage ofbalance both were in the upper half of the list; on increases LaRocca was eleventh from the top and three agents had worse recordsthan Boston; and on arrears Lauclermilk, Steiner, and O'Neil hadworse records than the dischargees.From the above analysis of the Respondent's records it is clearthat some of the agents had less satisfactory records on the wholethan did Boston and La Rocca. In fact, the Respondent admitsthat it retained at least two men with worse records-Lauclermilkand Steiner-but alleges that the circumstances warranted thisaction.Thus, it alleges that Laudermilk was a new man on a newdebit and Steiner was sick during the period under consideration,and therefore their low standings were excusable.However, thisoverlooks the fact that supervisors worked with new men likeLaudermilk and made collections for employees absent because ofillness, and with such assistance a higher production might havebeen expected.Under these circumstances, we reject Respondent'salleged reasons for retaining these men in preference to Boston andLa Rocca.Finally, the Respondent's position that Boston and La Rocca weredischarged because of their poor work records is also inconsistentwith the fact that : (1) Boston was offered a promotion to "specialagent" 9-a position of aiding agents in obtaining new business-inDecember of 1956 or January of 1957; and (2) La Rocca wasawarded both. a watch and a silver bowl for his high productionrecord in 1956.91t is clear from the record that the most able men are assigned to the position ofspecial agent. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of all the foregoing, we agree with the Trial Examiner's'conclusion that the Respondent's claim that the poor records ofBoston and La Rocca were the cause of their discharges has beenamply refuted.Another reason given by the Respondent for the dismissal ofBoston was that he had engaged in the allegedly illegal practice ofback-dating the date of last payment on certain policies.We areunable to find anything in the insurance laws of the State of Ohio,'°of which we take official notice, which makes this practice unlawful.Moreover, although the Board would certainly not condone suchconduct if it were illegal under State law, there is credible evidence,as found by the Trial Examiner, to indicate that (1) it was not anuncommon practice among the agents; (2) Respondent had long beenaware of the practice by virtue of its supervisor's knowledge and itsown records;h1 (3) neither Boston nor any of the other agents hadever been warned that back-dating would be cause for discharge;and (4) no other agent had ever been discharged for this reason.Under all the circumstances, the Board is persuaded and finds thatthere is no merit to the Respondent's claim that a reason for Boston'sdischarge was back-dating.It has been found that there is no merit to Respondent's claims asto its reasons for discharging these two agents.The Board con-eludes and finds, in agreement with the Trial Examiner, that con-trary to Respondent's contentions, both agents, known to be unionadherents, were actually discharged in violation of Section 8(a) (3)of the Act in order to discourage further attempts to organize theAkron office.This conclusion rests on the following : (1) the undis-puted fact that Boston was the initial leader in the organization ofthe Akron agents, having made arrangements for the first meetingwith the union organizer; (2) the credible testimony of Superin-tendents Black and Deagan that Lampton told his gathering ofsupervisors that a "couple" of discharges would be made; (3) the factthat it can readily be inferred from the record that Lampton, whenordering the discharges of Boston and La Rocca, had already beeninformed by Holman of Boston's vigorous objections to the signingby the agents of the withdrawal petition; (4) the fact that neitherBlack nor Deagan, the supervisors of Boston and La Rocca, wereconsulted about their dismissals, contrary to custom ; and (5) thefact that shortly after the dismissal of Boston and La Rocca, AgentWalker was told by Holman that he had gotten rid "of the trouble-makers.""Page'sOhio Revised Code Annotated(1953),Title 39 Insurance."Respondent was able,from its records,to pinpoint all back-dating in which Bostonwas involved. AMERICAN LIFE AND ACCIDENT INS. CO. OF KENTUCKY535ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, American Life.and Accident Insurance Company of Kentucky, Louisville, Kentucky,its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Threatening employees with economic reprisals or promisingbenefits to discourage membership in Insurance Agents' InternationalUnion, AFL-CIO, or in any other labor organization.(b)Unlawfully conducting polls among its employees to learntheir union sentiments.(c)Sponsoring and sanctioning the circulation among its em-ployees of petitions or letters of withdrawal from the above-namedor any other labor organization.(d)Discouraging membership in the above-named or any otherlabor organization by discharging or laying off any of its employees,or in any other manner discriminating against its employees in re-gard to their hire or tenure of employment.(e)In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist Insurance Agents' InternationalUnion, AFL-CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to en-gage in other concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain from,any or all such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8(a) (3)of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer George V. Boston and Frank P. La Rocca immediateand full reinstatement to their former or substantially equivalentpositionswithout prejudice to their seniority or other rights andprivileges, and make them whole for any loss of earnings they mayhave suffered as a result of the discrimination against them in themanner set.forth in the section of the Intermediate Report entitled"The Remedy."(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social.securitypayment records, timecards, debit collections, personnelrecords and reports, and all other records necessary to analyze the 536DECISIONSOF NATIONALLABOR RELATIONS BOARDamounts of back pay due and the rights of George V. Boston andFrank P. La Rocca under the terms of this Order.(c)Post at its offices in its Akron, Ohio, district, copies of noticeattached hereto marked "Appendix." 12Copies of said notice, to befurnished by the Regional Director for the Eighth Region, shall,after being duly signed by the Respondent's authorized representa-tive, be posted by the Respondent immediately upon receipt thereof,in conspicuous places, including all places where notices to employeesare customarily posted, and maintained by it for a period of 60consecutive days.Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by any material.(d)Notify the Regional Director for the Eighth Region in writ-ing, within 10 days from the date of this Decision and Order, whatsteps the Respondent has taken to comply therewith."In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Insurance Agents'International, Union, AFL-CIO, or any other labor organiza-tion of our employees, by discharging them, refusing to reinstatethem, or discriminating against them in regard to their hire ortenure of employment, or any term or condition of employment.WE WILL NOT threaten employees with economic reprisals orpromises of benefit to discourage membership in InsuranceAgents' International,Union, AFL-CIO, or any other labororganization.WE WILL NOT unlawfully conduct polls among our employeesto learn of their union sentiment.WE WILL NOT sponsor and sanction the circulation among ouremployees of petitions or letters of withdrawal from the above-named or any other labor organization.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, toform labor organizations to join or assist the above-named labororganization, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in other concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, or to refrain AMERICAN LIFE AND ACCIDENT INS. CO. OF KENTUCKY537from any or all such activities except to the extent that suchright may be affected by an agreement requiring membershipin a labor organization as a condition of employment as author-ized in Section 8(a) (3) of the Act.WE WILL offer George V. Boston and Frank P. La Roccaimmediate and full reinstatement to their former or substan-tially equivalent positions without prejudice to their seniorityor other rights and privileges, and make them whole for anyloss of pay, salary, or commissions they may have suffered byreason of our discrimination against them.All our employees are free to become, remain, or to refrain frombecoming or remaining, members of the above-named Union, or anyother labor organization, except to the extent that this right maybe affected by an agreement in conformity with Section 8(a) (3) ofthe Act.AMERICAN LIFE AND ACCIDENT INSUR-ANCE COMPANY OP KENTUCKY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been duly filed and served, a complaint and notice of hearingthereon having been issued and served by the General Counsel of the NationalLabor Relations Board, and an answer having been filed by the Respondent,American Life and Accident Insurance Company of Kentucky, a hearing involv-ing allegations of unfair labor practices in violation of Section 8(a)(1) and (3)of the National Labor Relations Act, as amended (61 Stat. 136), was held inAkron, Ohio, on July 8, 9, and 10, 1958, before the duly designated TrialExaminer.All parties were represented at the hearing by counsel and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, to introduceevidence pertinent to the issues, to argue orally upon the record, and to file briefsand proposed findings and conclusions.Counsel waived oral argument.Datefor filing briefs was set at August 11, and thereafter was extended by the ChiefTrialExaminer to October 8, 1958.Briefs have been received from GeneralCounsel and the Respondent.At the conclusion of the hearing the Respondent had not yet received from theGeneral Counsel in Washington a response to his request for permission to havecertain affidavits produced by General Counsel's representative at the hearing.On August 20 the Trial Examiner received from counsel for the Respondent awritten request that General Counsel's wired denial of such permission be in-cluded in the record of these proceedings.Said request is hereby granted, andGeneral Counsel's telegram of August 1, 1958, above referred to, is hereby madea part of the official record.Also after the conclusion of the hearing, on August 1, the Trial Examiner re-ceived from all participating counsel a stipulation concerning the production andexamination of one of the affidavits referred to above.Said stipulation providesthat it be included in the record as General Counsel's Exhibit No. 10.In consonance with the Board's decision inRa-RichManufacturing Corpora-tion,121NLRB 700, on September 15, 1958, the Trial Examiner issued an order 538DECISIONSOF NATIONALLABOR RELATIONS BOARDreopening the record, reversing all rulings made at the hearing regarding theproduction of pretrial statements by General Counsel, and instructing GeneralCounsel to make such statements available to the Respondent.The same orderprovided that unless within 15 days from its issuance a motion was receivedrequesting further examination of witnesses the record would be closed withoutfurther order.No such motion has been received.Also after the hearing, on August 11, a stipulation by all counsel was receivedagreeing that Respondent's Exhibit No. 1, inadvertently not offered by the Re-spondent during the hearing, should be received in evidence. It is hereby received.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Kentucky corporation, with its principal office at Louisville,Kentucky. It is engaged in the States of Kentucky and Ohio in the sale of indus-trial, life, and accident insurance.Itreceived premiums of more than $50,000annually in Ohio and of more than $100,000 in Kentucky. It annually makespayments from its Louisville office to policyholders outside the State of Kentuckyof more than $100,000, and annually pays claims to policyholders in the Stateof Kentucky of more than $100,000.The Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInsuranceAgents' InternationalUnion,AFL-CIO,isa labor organizationadmitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Setting and issuesDinwiddie Lampton, Jr., vice president of the Respondent, is the principalfigure in the events here at issue.His admitted actions and own words-in copious.quantity-as a witness at the hearing make it clear that he is adamantly opposedto self-organization of his agents at the Company's many district offices.Hisexpressed conviction is to the effect that while he heartily approves of "unionactivity" for men and women in "industrial plants" of his insurance "territory"-because it puts "more money" in their hands, he believes his own agents shouldpermithimto represent them in employer-employee relations at the same time herepresentsmanagement.Lampton's antipathy toward organization of his agents in the various districts-a competent factor in appraising certain issues in this case-is amply establishedby his testimony, as well as by the uncontradicted testimony of M. J. Turkall, aformer agent employed by the Respondent.As a witness Lampton admitted thefollowing that: (1) Although he had not previously visited his Akron office formany years, he had promptly flown there from Louisville upon being told overthe telephone by his Akron manager, W. L. McDaniel, on January 24, 1957, thattheUnion claimed to represent a majority of the Akron agents and sought tomeet with management to negotiate a contract; (2) after having had all agentsassembled he "urged them to suspend their union activity, until they had tried'him, and told them that he could not do anything to take care of their grievancesso long as they had signed cards for the Union; and (3) he told them if theywanted to withdraw from the Union an office girl and her typewriter were attheir "disposal," and distributed among them a copy of a letter of such with-drawal as had been used by his Cleveland agents a year or so before then.Tur-kall's testimony is to the effect that after Lampton's visit to Akron, Walter Stout,manager of Lampton's Youngstown office (which was under Akron's district man-agement) and conceded by the Respondent to be a supervisor within the meaningof the Act, told an assemblage of all Akron agents that a union would not begood for them and declared that some years before he had tried to organize theagents at the Columbus office, had been called to Louisville headquarters to talkwith Lampton, and that as a result he had withdrawn from the Union and hadbeen promoted to special agent and finally to his job as manager of the Youngstonarea.'1 The Trial Examiner makes no unfair labor practice findings as to Lampton's conductin January or Stout's subsequent remarks to Akron agents.The initial charge was filedin this case on August 8, 1957, and General Counsel conceded that the January meetings- AMERICAN LIFE AND ACCIDENT INS. CO. OF KENTUCKY539A week after his January 25 exhortation to his Akron agents Lampton again andsimilarly urged them to withdraw from the Union.On one or the other of theseoccasions, according to his own testimony, he and other supervisors left theassemblage so the agents could discuss their next move.According to the credibletestimony of former Superintendents George Black and Hubert F. Deagan, whenLampton had gathered his supervisors in another room he asked them what theywere going to do "about the men signing union cards."After some discussionLampton left the office briefly, was informed that the agents had voted unanimouslynottowithdraw from the Union, and upon his return informed his supervisorsthatwhile "most of the men could be salvaged, . . . there would have to be acouple of finals."(A term used by the agents to mean "discharge.")The vicepresident also told the supervisors that "if it had to be he would put the wholeoffice on office pay," and that they "didn't need the agents." (Office pay, otherevidence reveals, refers to premium payments made at the office, not collectedby agents.)Upon being informed by the agents as to their voting action, Lampton told themthey had made a mistake, and said that he did not need to give them the "special"help which had been accorded them by practice. (The Respondent employs anumber of "special agents," who have no special territories or "debits" to serviceor collect from,but who assist agents in their collections and other duties.) 2Stemming from the foregoing events are actions and conduct on the part ofLampton and other management representatives which are placed in issue by thecomplaint.Major issues include coercive threats of reprisal, effective coercioncausing agents to withdraw from the Union,and the discharge of two agents,George V. Boston and Frank P. LaRocca.B.The LouisvillemeetingAfter the Akron agents had refused to withdraw from the Union during thelatter part of January, Lampton summoned them all to Louisville, an action whichhe admitted never before having taken.These agents arrived by airplane, between9 and 10 o'clock at night.Despite the lateness of the hour, they were brought tothe headquarters office, where they were urged by both Lampton and his father(president of the company) to withdraw from the Union. Lampton (senior) toldthem he was "shocked" at their action, and declared that there was "no place"in the Company for a union. The Lamptons asked the men what their "gripes andtroubles" were, and a list of them was then prepared, from which Lampton (senior)proceeded to read aloud.Havingaskedthemen to reveal and present theirgrievances,the two Lampton's thereupon engaged in somewhat unique method ofcoercion.According to Lampton's (junior) own testimony as his father wouldread off a gripe and start to comment that maybe something could be done aboutit,he would interrupt and say "Dad, you can't say those things.That would bea threat or a promise or a bribe." Lampton admitted that he and his fathermade it clear to the agents that"we couldn't talk to them"about the grievances"as long as they had their cards in the union."Lampton(senior)then urged the agents to reconsider the question of with-drawing from the Union, and the Cleveland withdrawal letter was again circu-lated among them by the Lamptons.Lampton(junior)admitted that he toldthe agents that"after the Cleveland men had signed their withdrawals from thewere outside the 6-month period provided by the Act.And Turkall's testimony placesStout's remarks as occurring after Lampton's January 25 talk-in February,he believed.His testimony does not fix the date with sufficient accuracyto support a finding thatStout's conduct occurred on or after the critical date of February 8, 1957.The evidenceand findings of fact,however, are relevant as background,and serve to throw light uponthe dispute as to Lampton's actual motives for subsequent conduct.2Lampton's denial that he threatened to withdraw such "special help" is not credited.Not only did he admit having made "references to special help" during'this meeting, but,theTrial Examiner is unable to rely upon any part of Lampton's testimony where it isunsupported by credible evidence.As the record shows, Lampton's testimony is repletewith self-contradictions,evasions, 'and obvious efforts to color his account of events. Inshort,the Trial Examiner cannot place a higher evaluation upon such evidence thanLampton himself, who said early in his testimony,"Obviously,I am not much of a wit-ness...As in the case of events referred to in the footnote next above,the TrialExaminer makes no unfair labor practice findings concerning Lampton's implied threatsafter learning of the agents'decision not to withdraw from the Union.His remarks,however, both to the agents and to his supervisors,are relevant to the determination ofhis motives for later action which falls within the 6-month period. '540DECISIONSOF NATIONAL LABOR RELATIONS BOARDunion" he "had made some changes up there in the office." The Lamptons thenpassed slips around and withdrew while the agents voted.They again votednottowithdraw.Lampton (junior) expressed to them his disappointment, and toldthem that he had hoped that his "Dad could influence them" and they wouldwithdraw.Both Lamptons then told the agents that they would not be given the"special help" as in the past, and that they would "fight the union with everythingwithin their means." 3The agents were finally-about 2:30 o'clock in the morning-permitted to goto their hotel.Lampton (junior) went to them at the Louisville airport later thesame morning, and urged them to go back to Akron and reconsider their action.He warned them that they were all family men, and should consider the "conse-quences" that "could come out of this."C. The withdrawalWithin a day or two after the above-described Louisville meeting, Lamptonsummarily removed Akron Manager McDaniel from that district and placed O. J.Holman, a special agent, in charge as his specific agent.On the basis of Lamp-ton's own testimony, it is concluded and found that during the period of thefollowing 2 weeks, while he "gave the agents their orders," and served as the vicepresident's specific "agent,"Holman's acts and conduct were attributable to theRespondent.Documentary evidence establishes that on February 21 Holman signed, as wit-ness to the signatures of all the Akron agents, a blanket withdrawal from theUnion.The document is upon the Respondent's letterhead.The Trial Examinerconcludes and finds that this letter of withdrawal was not only sponsored by theRespondent, but was instigated, prepared, and through coercion caused to beexecuted as well, by the Respondent.Previous findings establish that Lamptondistributed among agents the Cleveland letter, made thinly veiled promises ofbenefits if agents withdrew and threatened reprisals if they did not.D. The discharge of Boston and LaRoccaWhen the above-described withdrawal was presented to him, Agent George V.Boston protested against its circulation and at first declined, in Holman's presence,to sign.Later the same day Boston obtained the document from Holman andplaced his signature upon it.A few days later he was summarily discharged,togetherwithAgent Frank LaRocca, and Lampton's threat to his supervisors,quoted above, that there would be a couple of "finals," was fully effectuated.It is undisputed that Boston was the initial leader in the organization of theAkron agents, having arranged with an AFL-CIO representative for an organi-zationalmeeting.LaRocca also attended this meeting. It is likewise undisputedand found that Boston informed his supervisor, Superintendent Black, of theagents' dissatisfaction and the organizational campaign among them, and thatBlack reported to Boston and the other six men under him what Lampton hadsaid at the meeting of management representatives about forthcoming reprisalsto be visited upon the agents.On February 25 Holman summoned Boston and LaRocca to the office, and in-formed them of their discharge upon orders from Lampton in Louisville.Eachwas instructed that he could, and each did, sign a letter of resignation effectiveMarch 1.Neither Superintendent Black, Boston's superior, nor SuperintendentH. F. Deagan, LaRocca's superior, were consulted about the discharges beforemade:Neither had recommended such action.Neither LaRocca nor Boston hadpreviously been warned of their pending dismissal-except by way of Black'stransmittal of Lampton's threat to "final" a couple of men because of the unionactivity.Shortly after taking this action Holman told Agent Walker that uponorders from Lampton over the telephone he had gotten rid of two "trouble-makers." 4When dismissing the agents, Holman told Boston that he was being "finaled"because he had "back-dated" a new policy on his "lapse sheet."When LaRoccademanded a reason for his summary discharge, Holman told him it was becausehe had turned in only 60 percent of his collections that week, and apparentlys The last quotation is from the credible testimony of Agent Boston.For reasons setforth above Lampton's denial is not credited.Lampton (senior) was not a witness, andno explanation for his absence was offered.4 The finding is based upon Walker's credible testimony.Holman's denial is notcredited.On cross-examination he said he could not recall any conversation with Walker. AMERICAN LIFE AND ACCIDENT INS. CO. OF KENTUCKY541was holding some back for the next week.LaRocca denied the accusation, askedfor and was refused proof,and was then told by Holman that"he was sorry butthat his instructionswere from Louisville." 5As a witness,Holman claimed that he told Boston that he was being dismissed"because of his record"and that during the discussion the question of back-datingcame up.He did not testify as to what reason,if any, he gave LaRocca.As a witness,Lampton claimed that he instructed Holman to fire both Bostonand LaRocca simply because of their "poor records."At the hearing,counsel for the Respondent at first claimed that Boston wasdischarged "because of two things": his poor work record and "the fact that heback-dated the date of last payment,"-"plus others,"he added, which "would bedeveloped."Shortlythereafter the same counsel declared:We are firing him because of his attitude towards his work because of hispersonal appearance,because of his failure to comply with the reasonableorders of his manager...he was not paying attention to his work duringworking hours...by refusing to have special help.taking off onbusiness of his own. . .because of his work record . . . and because of backdating the date of last payment.As to LaRocca,the same counsel declared that while other of his prospectivewitnessesmight have had "other reasons" in their minds,for purposes of cross-examination he would claim that this agent was dismissed because of his "workrecord with the company."Appraising first the possibility of merit in the claim of"poor work record" onthe part of both Boston and LaRocca-this being the one claim which appearsto possess at least the consistency of having been advanced at the hearing byboth the Respondent'switnesses and its counsel.That thisclaim is in defianceof management'sown action,shortly before union activity and the discharges, isestablished as uncontradicted evidence.AkronManager McDaniel offered Bostonpromotion to "special agent-a position of aiding and assisting agents in gettingnew business-in December of 1956 or January 1957, an offer which plainlywould not have been made had Boston's own work record been "poor."AndLampton himself admitted that LaRocca was awarded both a watch and a silverbowl for his high production record in 1956.The Respondent's records establish that during the month of February-whenthe 2 were dismissed-both Boston and LaRocca were among the 7 agents (of20 in the district)who made"98 per cent collections"-a standard which Lamptonmade clear in bulletins to agents should be maintained.LaRocca topped thelist-with better than 116 percent.The same records show that in other factorsthere were several agents retained who were of considerably lower standards.It is clear,and the Trial Examiner concludes and finds,that the Respondent'sown records and the awards and offer of promotion amply refute the claim that"poor records"of LaRocca and Boston were the cause of their discharge.Nor is there more credible substance to the kespondent's claim that a reasonfor Boston's dismissal was his "back-dating" a policy lapse.The credible testi-mony of two former management representatives,SuperintendentsBlack andDeagan, establishes beyond doubt that such back-dating was not an uncommonpractice among the agents, and that no agent had ever been discharged for thisreason.Their testimony also establishes that Manager McDaniel had long beenaware of the practice.6There is no evidence that Boston or any other agent wasever warned that this practice would be cause for discharge.Under the fore-going circumstances the Trial Examiner is convinced and finds that there is nomerit to the Respondent'sclaim that Boston was discharged for this reason.Andno evidence at all was adduced to support most of the extravagant reasons forthis agent'sdismissalwhich the Respondent'scounsel said would be proven.The findings as to what Holman actually told the two agents is based upon their owncredible testimony.9McDaniel's denial that he had been informedof back-dating by both Black and Deaganis not credited.The record clearly demonstrates that McDaniel's concern as a witness wasnot to give truthful answers, but to trim them in the direction indicated by leadingquestions.He even denied matters already admitted by Lampton.Records produced bythe Respondent show that such back-dating had previously been made--records which wereunder McDaniel's charge.The manager was thus placed in the position of either beingunaware of what when on in his office, or of purposely denying knowledge as a witness.The Trial Examiner believes the latter to be the case. 542DECISIONSOF NATIONALLABOR RELATIONS BOARDE.ConclusionsFirst:as to the Respondent's claim in one part of its answer that Boston andLaRocca were not "employees" within the meaning of the Act.The claim isnegated elsewhere in the same answer by the allegation that both were dischargedor "finaled" for cause, and is wholly abandoned in the Respondent's brief.Theevidence submitted by the Respondent itself establishes beyond question that thatAkron agents were and are employees within the meaning of the Act.(United In-surance Co.,108 NLRB 845.)Second:as to the claim in the answer that Superintendent Black was not asupervisor within the meaning of the Act.The Respondent offered no affirmativeproof to support this claim, and it is obviously abandoned in its brief, since itscounsel refers both to Black and Deagan as "supervisory personnel."The recordis replete with evidence to support the conclusion, here made, that Black andother superintendents were and are supervisors within the meaning of the Act.(Home Beneficial Life Insurance Co.,98 NLRB 1054.)Third:as to the allegations of restraint and coercion.Beginningwith theLouisvillemeeting in mid-February 1957, and upon the basis of the foregoingfindings of fact, the Trial Examiner concludes and finds that the Respondent inter-fered with, restrained and coerced its employees in the exercise of rights guaran-.teed by Section 7 of the Act, by the following conduct: (1) by the means andmethods heretofore described informing the agents that unless they withdrew fromtheUnion their grievances could not be remedied, thus thinly veiling promisesof benefit if they abandoned their rights under the Act; (2) threatening agents withwithdrawal of special help; (3) causing to be conducted a poll among the agentsin aneffort to obtain their withdrawal from the Union; and (4) causing by cir-culation and implied promises of benefit the agents to sign a notice of withdrawalfrom the Union. (See, for example,Richards and Associates,110 NLRB at 141;andUnited Biscuit Company of America,101NLRB at 1568.)Fourth:as to the discharges of Boston and LaRocca. It has been found thatthere is no merit to the Respondent's claims as to its reasons for discharging thesetwo agents.The Trial Examiner concludes and finds that, contrary to the Re-spondent's contentions, both agents, known to be union adherents, were actuallydischarged in order to discourage further attempts to organize the Akron office.This conclusion rests upon the following: (1) the undisputed fact that Boston wasthe leader of the organization, having made arrangements for the first meetingwith the union organizer; (2) the credible testimony of Superintendents Blackand Deagan that Lampton told his gathering of supervisors that "a couple" ofdischarges would be made; (3) the admission by Manager McDaniel that all otherdismissalsexcept those of Boston and LaRocca had been made by him; (4) thefact that neither Black nor Deagan were consulted about their dismissals, contraryto custom; and (5) the fact established by the credible testimony of former AgentRobert E. Walker that shortly after the dismissals of the two agents he was toldby Holman that he had gotten rid "of the troublemakers" upon orders given himby Lampton over the telephone.?Finally, it is concluded and found that by thus discriminatorily, and to dis-courage union membership, discharging Boston and LaRocca, the Respondentinterfered with, restrained, and coerced employees in the exercise of rights guar-anteed by the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent engaged in unfair labor practices, the TrialExaminer will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.7The Trial Examiner can place no reliance upon Holman's testimony.At first, in replyto a leading question, he denied having told Walker that he had gotten rid of the"troublemakers" or that he had received instructions to fire Boston and LaRocca fromLampton.His later testimony establishes that he did, In fact, receive such instructions,and on cross-examination he admitted he could not recall whether or not he had ever had.any conversation with Walker concerning the discharges. LAUNDRY OWNERS ASSOCIATIONOF GREATERCINCINNATI 543It has been found that the Respondent discriminatorily,and to discourage unionactivityand membership,dischargedemployees Boston andLaRocca.The TrialExaminer will recommendthat theRespondentoffer themimmediate and fullreinstatementto their former or substantiallyequivalent positions,without loss ofseniorityor other rightsand privileges,and make them whole for any loss of paythey may have suffered by payment to each of them of a sum of money he wouldnormallyhave earnedfrom the dateof the discrimination against him to the dateof theRespondent's offer of reinstatement,less his net earnings during saidperiod,and in a mannerconsistentwith Board policyas set outin F.W. Woolworth Com-pany,90 NLRB 289 andCrossett Lumber Company,8NLRB 440.Itwill furtherbe recommendedthat the Respondent,upon reasonable request,make available to theBoard and its agentsall payroll and other recordspertinentto the analysis of the amountsdue as back pay.Since the violationsof the Act which theRespondent has committed are relatedto other unfairlabor practices proscribed by the Act,and the dangerof theircommission in the future is reasonablyto be anticipatedfrom its past conduct,the preventivepurposesof the Act may be thwartedunless the recommendationsare coextensivewith the threat.To effectuatethe policiesof the Act,therefore,itwill be recommendedthat theRespondent cease and desist from infringing inany manner upon the rights guaranteedby the Act.Upon the basisof the foregoing findings of fact, and uponthe entire recordin the case,the TrialExaminer makes the following:CONCLUSIONS OF LAW1.InsuranceAgents' InternationalUnion,AFL-CIO, isa labor organizationwithin the meaning of Section2(5) of the Act.2.By discriminating in regardto the hireand tenureof employment of GeorgeBoston andFrank P. LaRocca, therebydiscouragingmembership in, and activityon behalf of, the above-named labor organization, the Respondent has engaged inand is engaging in unfairlaborpracticeswithin the meaning of Section 8(a)(3)of the Act.3.By interfering with, restraining,and coercing employees in the exercise ofrights guaranteed in Section7 of the Act,the respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of theAct.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Laundry Owners Association of Greater CincinnatiandAFL-CIO Laundry and Dry Cleaning International Union, Peti-tioner.Case No. 9-RC-3499.April 1, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Harry David Camp,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers and Fan-ning].1The Intervenor,Laundry, Dry Cleaning and Dye House Workers International Union,Local 248,was permitted to intervene on the basis of its contractual interest.123 NLRB No. 77.